Citation Nr: 1411251	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-07 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for asbestos exposure.

2. Entitlement to service connection for left knee infection.

3. Entitlement to service connection for pneumonia.

4. Entitlement to service connection for an upper respiratory condition.

5. Entitlement to an initial compensable rating for hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified in a hearing before the undersigned at the RO in September 2013.  A transcript of the hearing was associated with the claims file and reviewed.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for pneumonia and upper respiratory condition and a compensable initial rating for hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

In a September 24, 2013 hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeals of the denial of service connection for asbestos exposure and left knee infection on the record.


CONCLUSION OF LAW

Regarding the issues of service connection for asbestos exposure and for a left knee infection, the criteria for withdrawal of the appeals by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

In this case, the Veteran withdrew his appeals of the denial of service connection for asbestos exposure and left knee infection on the record at the September 24, 2013 Board hearing, in accordance with 38 C.F.R. § 20.204.  This request was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The issue of entitlement to service connection for asbestos exposure is dismissed.

The issue of entitlement to service connection for left knee infection is dismissed.






REMAND

Additional development is needed to fully assist the Veteran with his claims; specifically, VA should obtain current VA treatment records and records from the Veteran's private provider.  Further, the Veteran has diagnoses of allergic rhinitis and testified as to diagnoses of chronic bronchitis.  He had pneumonia in service, and has testified that the in-service doctor told him that he would have problems for the rest of his life.  He has reported continuous symptoms.  Therefore, an examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

During the Board hearing, the Veteran asserted that his hearing loss had worsened since the last VA examination.  VA should provide an additional examination to comply with its duty to assist the Veteran in obtaining contemporaneous medical evidence to rate his disabilities.  See 38 U.S.C.A. § 5103A(d); Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).    

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment.

2. Request the Veteran provide the contact information for Dr. Mussa in Beaumont, and authorize VA to obtain those private treatment records.  Then, make all reasonable attempts to obtain treatment records from that office and associate them with the claims file.

3.  After completing the above tasks to the extent possible, schedule the Veteran for a VA audiologic examination, to measure and record the Veteran's current level of hearing loss.

4.  Schedule the Veteran for a VA respiratory examination.  The examiner should address the following:

a. Does the Veteran have any current respiratory disabilities, other than allergic rhinitis?

b. For each chronic respiratory disorder identified during the course of the appeal (from March 2009) state whether it Are the Veteran's current respiratory disabilities, including allergic rhinitis, at least as likely as not related to pneumonia he had during service?

Please note the Veteran's reports of continued symptoms and treatment since service, as well as his report that the in-service doctor told him he would have upper respiratory problems for the rest of his life.

If the examiner rejects the Veteran's reports, the examiner must provide reasons for doing so.

The examiner must provide reasons for each opinion.  If the requested opinion cannot be provided without resort to speculation, court cases require that the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

5. If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


